VENTERS, J.,
CONCURS IN RESULT ONLY:
I concur with the result of the Majority opinion but I disagree with its analysis. The proper jury instruction in this case is the interrogatory tendered by the Estate, requiring the jury to determine whether Dr. Rock’s negligence was a substantial factor in “the failure to diagnose Peggy Branham’s aortic injury,” rather than “Peggy Branham’s death.” Specifically, I disagree with the majority’s application of Deutsch v. Shein.
Whether it was negligent or not, Dr. Rock’s failure to discover Ms. Branham’s ruptured aorta was the kind of interven*753ing, superseding “event” referred to in Deutsch and so the “event” instruction was required. Ms. Branham’s death was caused by the ruptured aorta which, in turn, was caused by the vehicle accident, not Dr. Rock. But the failure to diagnose the aortic injury superseded the accident as a cause of the death, and the instruction should have addressed that contention. Instead, it permitted the jury to ignore the claim of medical negligence by answering the jury instruction with the reasonable conclusion that the death was caused by the accident and the medical negligence merely failed to prevent it.
That said, under the circumstances before us, I see no possibility that the jury-failed to recognize the nature of the Estate’s claim and I see no possibility that the jury was misled by the erroneous instruction actually given. Therefore, I conclude that the error was harmless, and so I concur in result.
Scott, J., joins.